I am grateful to the 
Almighty for granting me another opportunity to be 
present at this world Assembly. In the past three years, 
I have talked to the Assembly about great hopes in the 
bright future of human society and about some 
solutions for achieving sustainable peace and 
expanding love, compassion and cooperation. I have 
also talked about unjust systems governing the world; 
pressures exerted by some Powers seeking to trample 
the rights of other nations; oppression imposed on the 
majority of the global community, especially on the 
peoples of Iraq, Palestine, Lebanon, Africa, Latin 
America and Asia; about challenges we are faced with, 
such as efforts to shatter the sanctity of families, 
destroy cultures, humiliate lofty values, neglect 
commitments and expand the shadow of threats; as 
well as about the arms race and the unfairness and 
inability of the systems governing world affairs to 
reform the status quo. 
 
 
9 08-51606 
 
 With the emergence of various new 
developments, the debility of existing mechanisms has 
been revealed even more starkly. However, at the same 
time an encouraging trend, originating in the thoughts 
and beliefs of peoples, has blossomed and become 
stronger. Against the backdrop of the despair caused by 
the new developments, that trend has ignited a glimmer 
of hope in the hearts of men for a brilliant, desirable 
and beautiful future. 
 Today, I would like to talk to the Assembly about 
the main reasons behind the conditions ruling the 
world and the means to address them. Of course, the 
Assembly is already aware of what I am talking about, 
but I think it is necessary to remind ourselves. It seems 
that the roots of problems lie in the way one views and 
perceives the world and humankind, as well as in the 
important issues of freedom, obeisance to God, and 
justice. The world, humankind, freedom, obeisance to 
God, and justice have been of the utmost importance to 
humans throughout history. 
 God Almighty purposefully created the world. 
The world is the bedrock for the evolution and growth 
of a creature called man, and the laws governing the 
world and all other creatures are at the service of 
humankind’s quest for loftiness. The world should 
provide the needed opportunities for the fulfilment of 
the purpose behind humankind’s creation. No 
phenomenon, creature or, indeed, anything has been 
created in vain. Together they all pave the way for the 
flourishing of humankind in a complex and purposeful 
system, and they are each one of the signs of God 
Almighty. All are His creations and He is the sole 
creator and ruler of the world. All existence, including 
power, knowledge and wealth, comes from Him. 
 With regard to humankind, God created the world 
for humans, and humans for Himself. He created 
humans from mud and in the soil, but He did not want 
them to remain in the soil or with animal instincts. He 
kindled the light of guidance in their souls and asked 
them to rise from the soil to the heavens and to Him 
with the help of wisdom, prophets and perfect men. 
 The world will ultimately disappear, but God has 
created humankind for eternity and has made it a 
manifestation of Himself. Creativity, mercifulness, 
kindness, knowledge, wisdom, zeal, compassion, 
splendor, justice, bounteousness, generosity, greatness, 
love, glory, dignity, forgiveness, insight, kingship and 
all other goodness and beauty are attributes of God. 
God did not create humans for aggression, bloodshed, 
rancour, selfishness and destruction. He made humans 
His vicegerents on Earth and has asked them, on the 
one hand, to make Earth prosper by using their God-
given potentials, to prepare the ground for the growth 
of divine attributes in all humans and to provide all 
with a life full of beauty, amity, freedom, justice and 
goodness; and, on the other hand, in pursuance of that 
path, to prepare for a prosperous, everlasting life 
endowed by God’s mercy. God has obligated humans to 
live divinely and socially, for it is only through social 
life and interactions with others that divine attributes 
can emerge. 
 With regard to obeisance to God, God Almighty 
has tied the perfection and true freedom of humans to 
the devotion and obedience to Himself. True freedom 
and obedience to God are in balance, and in fact are 
two sides of the same coin. Obeisance to God means 
confessing to monotheism, obeying His commands, 
and being free from ungodly worship. Obeisance to 
God means the acceptance of the absolute truth, the 
absolute light and the absolute beauty. Obeisance to 
God means abandoning selfishness, animal instincts, 
power-seeking and aggression and surrendering to 
righteousness, justice, love and perfection.  
 In that way, humans can achieve their true 
freedom and flourish. They can grow and manifest 
divine attributes, have affection for others, stand up for 
justice, fear no power or threat and defend the 
oppressed. In such an environment, one’s freedom will 
not impinge on any others’. Contention and conflict are 
characteristic of materialistic freedom and animal 
instinct. The essence of all divine religions and 
obeisance to God and true freedom is disassociating 
from oppressors and instead obeying and worshiping 
God. 
 God is omniscient and knows all that is revealed 
or kept secret, and He is kind and merciful. All 
creatures are humble before Him and resign themselves 
to His will. God is alive and is the Creator of the 
universe and all life. God loves His creatures and 
desires nothing but goodness, blessings and perfection 
for them, and is against bullying, injustice, selfishness 
and domination. 
 With regard to justice, it is the foundation of the 
creation of humankind and the whole universe. Justice 
is tantamount to placing every phenomenon in its own 
place and providing humans with opportunities to 
  
 
08-51606 10 
 
actualize all their divine capabilities. Without it, the 
order of the universe will collapse and the opportunity 
for perfection will fade away. Without justice, it would 
be impossible for human society to taste real peace, 
beauty, joy and happiness. Justice is the main pillar of 
social life, and without it social life cannot continue or 
grow. 
 Humans need to know God in order to realize a 
prosperous society in this world as well as to strive for 
a beautiful eternal life. To that end, they first have to 
know themselves and strive for loftiness in themselves 
and their societies. However, as long as the world is 
construed as closed, limited and aimless; as long as 
eternal life is considered imaginary and illusory, while 
the afterlife and the judgment day, as well as reward 
and punishment, are thought of as fictional and unreal; 
as long as morals and commitment to them are called 
backwardness, while immorality, lies, deceit and 
selfishness are considered desirable and humans are 
limited to a materialistic life in this world; as long as 
attempts are made to replace obedience to God and 
following His prophets and true freedom with servitude 
to materialistic tendencies, animal instincts and the 
oppression of others, while contention reaches its 
pinnacle; as long as the aggressors, because of their 
financial, political and propaganda powers, not only 
escape punishment but even claim righteousness; and 
as long as wars are started and nations enslaved in 
order to win votes in elections, not only will the 
problems of the global community remain unsolved, 
but they will be increasingly exacerbated. 
 Let us look at the situation in the world today.  
 Iraq was attacked under the false pretext of 
uncovering weapons of mass destruction and 
overthrowing a dictator. The dictator was toppled and 
weapons of mass destruction were not uncovered. A 
democratic government is established by the votes of 
the people, but after six years the occupiers are still 
there. They insist on imposing colonial agreements on 
the people of Iraq by keeping them under Chapter VII 
of the United Nations Charter. Millions of people have 
been killed or displaced, and the occupiers, with no 
sense of shame, are still seeking to solidify their 
position in the political geography of the region and to 
dominate oil resources. They have no respect for the 
people of Iraq and they disregard any dignity, rights or 
status for them. The United Nations is not capable 
enough to solve the problems and to stop aggression, 
occupation and imposition.  
 In Palestine, 60 years of carnage and invasion is 
still continuing at the hands of some criminal and 
occupying Zionists. They have forged a regime by 
collecting people from various parts of the world and 
bringing them to another people’s land by displacing, 
detaining and killing the true owners of that land. With 
advance notice, they invade, assassinate and maintain 
food and medicine blockades, while some hegemonic 
and bullying Powers support them. The Security 
Council cannot do anything and sometimes, under 
pressure from a few bullying Powers, even paves the 
way for supporting those Zionist murderers. It is 
natural that some United Nations resolutions that have 
addressed the plight of the Palestinian people have 
been relegated to the archives unnoticed. 
 In Afghanistan, the production of narcotics has 
multiplied since the presence of NATO forces began. 
Domestic conflicts continue, terrorism is spreading and 
innocent people are bombarded on a daily basis in 
streets, markets, and schools and at wedding 
ceremonies. The people of Afghanistan are the victims 
of the willingness of NATO member States to dominate 
the regions surrounding India, China and South Asia. 
The Security Council cannot do anything about it 
because some of those NATO members also happen to 
be the major decision-makers in the Council. 
 In Africa, there are efforts to re-establish the 
relationships of the colonial era. By starting civil wars 
in large countries, including the Sudan, the 
disintegration of those countries is planned in order to 
serve the interests of some corrupt Powers. When there 
is national resistance, the leaders of the resistance are 
put under pressure by legal mechanisms created by the 
very same Powers. 
 In Latin America, people find their security, 
national interests and cultures seriously endangered by 
the menacing shadow of alien domineering 
Governments, and even by the embassies of some 
empires.  
 The lives, property and rights of the people of 
Georgia, Ossetia and Abkhazia are victims of the 
tendencies and provocation of NATO and certain 
Western Powers and the underhanded actions of the 
Zionists. 
 The never-ending arms race, the proliferation and 
stockpiling of nuclear and other weapons of mass 
destruction, and the threats to use them and the 
 
 
11 08-51606 
 
establishment of missile defence systems have made 
the situation unstable. 
 With regard to Iran’s peaceful nuclear 
programme, despite the inalienable right of all nations, 
including the Iranian nation, to produce nuclear fuel 
for peaceful purposes, and despite such facts as the 
transparency of all Iranian activities and our country’s 
full cooperation with the inspectors of the International 
Atomic Energy Agency (IAEA) and the Agency’s 
repeated confirmation of the fact that Iran’s activities 
are peaceful, a few bullying Powers have sought to put 
hurdles in the way of the peaceful nuclear activities of 
the Iranian nation by exerting political and economic 
pressure on Iran and threatening and pressuring IAEA. 
Those are the same Powers that produce new 
generations of lethal nuclear arms and possess 
stockpiles of nuclear weapons that no international 
organization is monitoring. Moreover, the tragedies of 
Hiroshima and Nagasaki were perpetrated by one of 
them. 
 Indeed, they are not against weapons, but they 
oppose the progress of other nations, and tend to 
monopolize technologies and to use those monopolies 
to impose their will on other nations. However, it is 
very natural that the great Iranian people, with their 
trust in God, with determination and steadfastness and 
with the support of their friends, will resist the bullying 
and have defended and will continue to defend their 
rights. The Iranian nation is for dialogue, but it has not 
accepted and will not accept illegal demands. The time 
has come for IAEA to present a clear report to the 
international community on its monitoring of the 
disarmament of those nuclear Powers and their nuclear 
activities, and for a disarmament committee to be 
established by independent States to monitor the 
disarmament of those nuclear Powers. 
 Theories of development that are in line with the 
hegemonic system and not in accordance with the true 
needs of humankind and human societies have become 
repetitive and bland tools for assimilating economies, 
expanding hegemonic domination and destroying the 
environment and the social solidarity of nations. There 
is no end in sight to this. Poverty, hunger and 
deprivation are hurting more than one billion of the 
world’s population and have dashed their hopes for a 
decent life. 
 The dignity, integrity and rights of the American 
and European people are being played with by a small 
but deceitful number of people called Zionists. 
Although they are a miniscule minority, they have been 
dominating an important portion of the financial and 
monetary centres, as well as the political decision-
making centres of some European countries and the 
United States, in a deceitful, complex and furtive 
manner. It is deeply disastrous to witness that some 
presidential or premier nominees in some big countries 
have to visit those people, take part in their gatherings 
and swear their allegiances and commitment to their 
interests in order to attain financial or media support. 
 That means that the great people of America and 
various nations of Europe need to obey the demands 
and wishes of a small number of acquisitive and 
invasive people. Those nations are spending their 
dignity and resources on the crimes, occupation and 
threats of the Zionist network against their will. 
 All that is due to the manner in which the 
immoral and the powerful view the world, humankind, 
freedom, obeisance to God and justice. The thoughts 
and deeds of those who think they are superior to 
others and consider others to be second class and 
inferior, who intend to remain out of the divine circle 
and to be the absolute slaves of their materialistic and 
selfish desires, who intend to expand their aggressive 
and domineering natures, constitute the roots of the 
problems in societies today. They are the hindrances to 
the realization of material and spiritual prosperity and 
to security, peace and brotherhood among nations.  
 I explicitly state that the Iranian people and the 
overwhelming majority of peoples and Governments 
are against those deeds and perspectives of the world-
domineering Powers. The establishment of justice 
requires people who have achieved moderation and 
justice inside themselves, restrained their domineering 
attitudes and actualized their attributes of self-sacrifice 
and are at the service of humankind. The complete and 
full-scale manifestation of such characteristics can 
happen only under the rule of the righteous and perfect 
human being who is obedient to God and who is 
promised by the divine prophets. 
 Of course, with the grace of God Almighty, a 
hopeful trend is flourishing in the heart and soul of 
human societies. The universal eagerness for justice, 
purity, love for others, monotheism and the quest for 
perfection is clearly and increasingly on the rise. A 
universal resistance to the acquisitiveness, aggression 
and selfishness of the bullying Powers is being formed. 
  
 
08-51606 12 
 
Today, the bullying Powers’ thoughts, practices and 
strategies are rejected by nations and Governments, 
and all are seeking to establish new human relations 
based on justice, with a view to attaining prosperity, 
perfection, security and sustainable welfare. That is the 
very auspicious phenomenon that all the traditions of 
creation and the ruling laws of the universe emphasize 
and support. 
 Today, the Zionist regime is on a definite slope to 
collapse, and there is no way for it to get out of the 
cesspool it and its supporters have created. The Islamic 
Republic of Iran, while fully respecting the resistance 
of the oppressed people of Palestine and expressing its 
all-out support for it, submits to the Secretary-General 
of the United Nations its humane solution, based on a 
free referendum in Palestine to determine and establish 
the type of State in the entire Palestinian lands. 
 The American empire in the world is reaching the 
end of its road, and its next rulers must limit their 
interference to their own borders. Today, the thought of 
hegemony quickly becomes a demerit. 
 I should now like to say a few words to 
expansionist Governments ruling global relations. Be 
aware that living with obedience to God and carrying 
out His orders, having compassion for people and 
striving for the fulfilment of justice is to your 
advantage too. I invite you to return to the path of God, 
the prophets and the people of the world, as well as to 
truth and justice. The only route to salvation is a divine 
straight path. Otherwise, God’s hand of power will 
emerge from the sleeve of oppressed nations and will 
make your life difficult, and will put an end to your 
hegemony. Let us love the peoples of the world and 
respect their rights. Rectify past behaviour. That will 
benefit you and the human community. The Iranian 
people are prepared, along with other nations, to help 
you be rescued from your current situation and to 
establish peace and prosperity. 
 Fortuitously, opportunities are accessible. With 
the grace of God Almighty, the existing pillars of the 
oppressive system are crumbling. Great developments 
in favour of humankind, as well as its true and real 
rights, are on the way. A golden and brilliant future is 
awaiting humankind. A global community filled with 
justice, friendship, brotherhood and welfare is at hand, 
as I have elaborated — a community that will tread the 
path of beauty and love under the rule of the righteous 
and perfect human being, the one promised by all 
divine prophets and the one who is the true lover of 
humankind; a community that will be devoid of all 
fear, despair and privation. Such a community will 
soon be ours. The community promised by the great 
divine prophets Noah, Abraham, Moses, Jesus Christ 
and Muhammad is about to materialize. 
 Let us, hand in hand, expand the thought of 
resistance to evil and the minority of those who are ill-
wishers. Let us support goodness and the majority of 
people who are good and the embodiment of absolute 
good that is the Imam of Time, the Promised One who 
will come accompanied by Jesus Christ, and 
accordingly design and implement just and humanistic 
mechanisms for regulating the constructive 
relationships between nations and Governments. 
 May the great Almighty deliver the saviour of 
nations and put an end to the sufferings of humankind 
and bring forth justice, beauty and love. Let us have a 
proper share in the establishment of that illuminated 
and promised divine age. 